DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2017/0309798) (“Bonar”) in view of Logiudice et al. (US 2015/0181658) (“Loguidice”). 
With regard to claim 1, figures 9-10 and 32 of Bonar discloses a manufacturing method of a display apparatus, comprising: forming a second substrate 8 having a plurality of second penetration holes (“mask is then opened above the n-contact area and the spreading material”, par [0128]) filled with a second bonding material 11; forming at least one displaying unit 3 disposed at a second surface (top of dielectric 8 in fig. 32) of the second substrate 88, and assembling a second surface (top of 39 in fig. 32) of the first substrate 39 to a first surface (bottom of 8 in fig. 32) of the second substrate 8, wherein the first bonding material 39a is in contact with the second bonding material 11.

However, figure 5 of Loguidice discloses forming a first substrate 542 having a plurality of first penetration holes (holes in backside oxide 542 for LED interconnect 228 and VSS Pad 32) filled with a first bonding material (338, 342); forming at least one switch device 316 disposed at a first surface (bottom of backside oxide 542 in fig. 5) of the first substrate 542. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic drive layer of Bonar with the driver substrate as taught in Logiudice in order to provide current to a plurality of LED sub-matrix.  See par [0045] of Logiudice. 
With regard to claim 2, figures 9-10 and 32 of Bonar disclose forming a patterned conductive layer on the first surface (top of 39) of the first substrate 39 to form a gate electrode (gate electrode of TFT in 39), an anode (electrode of TFT in 39 connected to p contacts 11) and a cathode (electrode of TFT in 39 connected to n contact 11) of the at least one switch device (TFT, par [0037]).
With regard to claim 8, Bonar does not disclose that the plurality of first penetration holes penetrate the first substrate from the second surface to the first surface to expose the anode and the cathode of the at least one switch device.
However, figure 5 of Loguidice discloses that the plurality of first penetration holes (holes in backside oxide 542 for LED interconnect 338 and VSS Pad 342) penetrate the first substrate 542 from the second surface (top of 542 in fig. 5) to the first 
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic drive layer of Bonar with the driver substrate as taught in Logiudice in order to provide current to a plurality of LED sub-matrix.  See par [0045] of Logiudice. 
With regard to claim 9, figures 9-10 and 32 of Bonar disclose forming a bonding material layer 39a on the second surface (top of 39 in fig. 32) of the first substrate 32.
With regard to claim 10, figures 9-10 and 32 of Bonar disclose removing an excess portion of the bonding material layer 39a to form the first bonding material 39a.
With regard to claim 11, Bonar does not disclose that a top surface of the first bonding material directly contacts the anode and the cathode of the at least one switch device.
However, figure 5 of Logiudice discloses that a top surface of the first bonding material (bottom of 338 and 342 in fig. 5) directly contacts the anode 316 and the cathode of the at least one switch device.
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic drive layer of Bonar with the driver substrate as taught in Logiudice in order to provide current to a plurality of LED sub-matrix.  See par [0045] of Logiudice. 
With regard to claim 12, figures 9-10 and 32 of Bonar disclose a N-type bump 9 and a P-type bump 10 of the at least one displaying unit 3 contact the second surface (top of 8 in fig. 10) of the second substrate 8.

With regard to claim 14, figures 7-10 and 32 of Bonar disclose that the second substrate 8 is etched (“complete layer 8 of silicon dioxide above the pixels 6 is etched away to form contact windows 10”, par [0128]) according to the patterned photo-resist (“photoresist on top to pattern the SiO.sub.2 layer “, par [0127]) to form the plurality of second penetration holes (holes in layer 8).
With regard to claim 15, figures 7-10 and 32 of Bonar disclose that the plurality of second penetration holes penetrate (holes in layer 8) the second substrate 8 from the second surface (top of 8 in fig. 8) to the first surface (bottom of 8 in fig. 8) to expose the N-type bump 9 and the P-type bump 10 of the at least one displaying unit 3.
With regard to claim 16, figures 7-10 ad 32 of Bonar discloses a top surface of the second bonding material (top of 11 in fig. 10) contacts the N-type bump 9 and the P-type bump 10 of the at least one displaying unit 3.
With regard to claim 17, figures 7-10 ad 32 of Bonar discloses that the first bonding material 39a and the second bonding material 11 are made by identical material (“solder’, par [0059]).
With regard to claim 18, figures 7-10 ad 32 of Bonar discloses a coefficient of thermal expansion of the first bonding material 39a and a coefficient of thermal expansion of the second bonding material 11 are substantially identical (“solder’, par [0059]).

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2017/0309798) (“Bonar”), Logiudice et al. (US 2015/0181658) (“Loguidice”), and Hung et al. (US 2014/0004704) (“Hung”). 
With regard to claim 6, Bonar and Loguidice do not disclose forming a patterned photo-resist on the second surface of the first substrate.
However, figure 7 of Hung disclose forming a patterned photo-resist 140 on the second surface (top of 116 in fig. 7) of the first substrate 116.
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic drive layer of Bonar with the photo resist as taught in Hung in order to define portions of the display panel TFT backplane to be etched away.  See par [0032] of Hung.  
With regard to claim 7, Bonar and Loguidice do not disclose that the first substrate is etched according to the patterned photo-resist to form the plurality of first penetration holes.
However, figure 8 of Hung discloses that the first substrate 116 is etched (“organic passivation layer 116 may be etched away”, par [0035]) according to the patterned photo-resist to form the plurality of first penetration holes 200.
Therefore, it would have been obvious to one of ordinary skill in the art to form the electronic drive layer of Bonar with the holes for the conductive pixel materials as taught in Hung in order to provide connections to the display devices.  See abstract of Hung. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2017/0309798) (“Bonar”), Logiudice et al. (US 2015/0181658) (“Loguidice”), and Inoue et al. (US 2014/0042481) (“Inoue”). 
With regard to claim 19, Bonar and Logiudice do not disclose that the first bonding material and the second bonding material are formed by spot welding using an Au/Sn alloy.
However, figure 17C of Inoue disclose that that the first bonding material and the second bonding material (173, 174) are formed by spot welding (“welding”, par [0124]) using an Au/Sn alloy (“Au--Sn layers”, par [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the bonding material of Bonar with the Au--Sn layers as taught in Inoue g in order to provide electrical connection between the LED chip and substrate.  See par [0124] of Inoue. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al. (US 2017/0309798) (“Bonar”), Logiudice et al. (US 2015/0181658) (“Loguidice”), and Yang et al. (US 20120007101) (“Yang”). 
With regard to claim 20, Bonar and Logiudice do not disclose the first bonding material and the second bonding material are formed by electrode plating copper/copper.
However, figure 9L of Yang discloses the first bonding material and the second bonding material 870 are formed by electrode plating copper/copper (“plating a metal such as copper”, par [0144]).
.  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/4/2021